﻿Within the framework of the peace plan for a comprehensive political settlement of the Cambodian conflict - a plan adopted on 28 August 1990 by the five permanent members of the Security Council and unanimously approved by the Security Council in its resolution 668 (1990) and by acclamation by our General Assembly in its resolution 45/3 of 15 October 1990 - the Supreme National Council of Cambodia was created. The Council is the sole legitimate organ embodying the sovereignty and unity of Cambodia, and the sole source of authority during the transitional period until free and fair elections can be held, organised and supervised under United Nations control.
It is in my capacity as President, of this Supreme National Council and on behalf of the new united, independent and sovereign Cambodia and its people what I have today the honour and the privilege of addressing this Assembly.
My delegation welcomes with deep satisfaction. Sir, your election to the presidency of the forty-sixth session of our General Assembly. It is a special tribute to your people and your country, Saudi Arabia. I am delighted to convey to you my warmest congratulations. We believe that your experience and well-known competence will ensure the success of our proceedings.
I also pay a sincere tribute to His Excellency Guido De Marco, eminent son of Malta, who by his remarkable personal diplomatic qualities and wisdom so successfully led the proceedings of the forty-fifth session of our General Assembly.
This year we welcome to our Organisation seven new Member States: the Republic of Korea, the Democratic People's Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia, Estonia, Latvia and Lithuania. The Supreme National Council of Cambodia welcomes them to our Organization, conveys its warmest greetings to their respective Governments and peoples, and assures them of its desire to establish with them friendly and fruitful relations. Their presence within our Organization is a testimony to the great vitality and growing prestige of the United Nations.
I take this auspicious opportunity to pay the warmest possible tribute to His Excellency the Secretary-General for his noble and tireless activities in the service of many countries and peoples that have faced great difficulties. Under his leadership the United Nations has been reborn and its prestige increased through the active and fruitful cooperation between the Member 
earnings are diverted into debt-servicing, the prospect of many of our economies regressing into a state of subsistence is not idle speculation.
The concern that the International community, through the General Assembly, has shown over the accelerating degradation of the global environment and the drug menace should encourage us to appreciate the unsustainability of the world's development models and life-styles. While in the industrialised countries it is prosperity that is at the root of environmental degradation, in the developing countries it is poverty that accounts for that state of affairs.
The depletion of the ozone layer that leads to global warming is the direct consequence of industrialization in the developed world. In the developing world, the necessity to eke out existence from the land and water has shown up as desertification and pollution. The Beijing Declaration of June this year aptly recognized that the inequities in current international economic relations not only have constrained the economic development of the developing countries, but have also undermined their capability to participate effectively in global environmental efforts. Resolution 44/226, which the General Assembly adopted last year, provided relevant guidelines for global discussions on the transfer of technology and financial resources, and should safely guide our discussions preparatory to and during the international Conference on Environment and Development.
It is again poverty in the developing countries that largely explains the resort to drug trafficking. Ghana has, without hesitation, joined in the international effort against the drug menace. We have passed laws that prescribe severe penalties, including confiscation of property, huge monetary fines and long prison terms. We have also adopted policy measures aimed at it. 
He are aware that, having worked so hard and made so many sacrifices in the service of the United Nations and the peoples of the world, he has decided not to request a new mandate but to take a well-deserved retirement. Nevertheless, our Cambodia has the conviction that the United Nations and the peoples of this Earth still have a very great need of his services and of his invaluable assistance in overcoming the difficulties that exist in certain parts of the world. Thus we take the liberty of expressing the warm wish that he will agree to continue at the helm of the United Nations for some years to come. He are persuaded that a great many countries would renew their trust in him in defending the great ideals of peace and development to which all peoples are profoundly attached. It is understood, of course, that Cambodia fully respects his own free choice.
After 12 years of war, destruction and suffering, my country, Cambodia, and its people are once again united. This monumental achievement has been made possible thanks to the help and continuous support for a period of several years of all justice-loving and freedom-loving countries, true friends of Cambodia and its people, and also thanks to the will of all Cambodian patriots who have united to put an end to the bloody and destructive Cambodian tragedy that lasted from 1970 to 1990. A new era of peace is opening up before us, and, while it is true that the road leading us to a future of national reconciliation, national unity and general development in peace is still a long and painful one strewn with obstacles, it is also full of hope and the desire to see our homeland resume the place it deserves in the family of nations and achieve progress and development.
The progress achieved in Jakarta and Pattaya in June 1991, in Beijing in July 1991, in Pattaya again in August 1991 and, most recently, in New York - where the major issues relating to a cease-fire, the cessation of external military aid, the demobilisation of armed forces, political and electoral systems for Cambodia and the declaration of fundamental human rights were settled - augurs well for the future. The Paris International Conference on Cambodia, which will resume its work on about 21 October 1991, will permit us to finalise and sign the long-awaited agreement on the comprehensive settlement of the Cambodia conflict.
The United Nations Transitional Authority in Cambodia (UNTAC) will soon be in a position to help the Supreme National Council to make Cambodia an independent State with full territorial integrity and a liberal democracy, neutral, non-aligned and friendly to all those countries that respect our independence, our territorial integrity and our neutrality. The Supreme National Council and UNTAC constitute the two key inseparable elements of the United Nations Peace Plan for Cambodia.
During the past three months the Supreme National Council of Cambodia has adopted by consensus a number of very important decisions on the military and civil arrangements contained in the draft agreements for a comprehensive political settlement. This has been achieved thanks to the spirit of compromise and of national reconciliation that has been nurtured by all the members of the Supreme National Council. I pay a tribute to the patriotism and commitment to the ideals of peace and national unity shown by the 11 other members of the Supreme National Council and their trust in their elected President. This has allowed us to overcome great difficulties and resolve major problems at the meetings held in Pattaya, Beijing, Pattaya again and New York. 
On behalf of Cambodia and its Supreme National Council and its people, I wish to express our deep and sincere gratitude to all the countries, peoples and personalities concerned, particularly those of the Association of South-East Asian Nations. Australia and the five permanent members of the United Nations Security Council, the two co-Chairmen of the Paris International Conference on Cambodia, the Secretary-General of the United Nations and his distinguished colleagues. Without their combined, tireless and noble efforts, we should not have been able to reach the present stage of the peace process.
I wish to pay a particular and respectful tribute to Their Majesties the King and Queen of Thailand, to the Royal Thai Government and to the Thai people. I wish to express once again to them our everlasting and profound gratitude for their constant compassion and generous hospitality, protection and varied assistance to more than 350,000 Khmer refugees on Thai soil.
I should like also to express my gratitude to all those countries which have been kind enough to grant asylum to thousands of Cambodian refugees, as well as to all the relief and humanitarian assistance bodies of the United Nations and the governmental and non-governmental agencies of many countries which have for approximately 13 years now been giving help and assistance to our unfortunate compatriots living in camps along the Thai-Cambodian border. 

As the people of Cambodia prepare for a more stable and harmonious
future, they are having to cope with severe floods caused by storms and torrential rains. The immense damage caused by the floods will involve us in an extra effort to rebuild our country. In response to the appeal that I made on 23 August for emergency-relief assistance for our unfortunate compatriots who were the victims of this disaster, a number of countries took immediate steps to come to our help. I wish to express our heartfelt thanks to the United Nations and our Secretary-General and to Australia, Japan, the United States, the United Kingdom, Thailand, Hew Zealand and Viet Nam, as well as in the international organizations that replied so promptly to my appeal. With their generous help, we have been able, to a certain extent, to restore normality in the regions affected. To those countries that are able to provide further assistance to our people I appeal that they do so as soon as possible.
I wish to take this opportunity to draw attention to a matter that concerns me deeply. For many years I have been deeply disturbed by the almost total saturation of Cambodian soil with land mines. These mines have already crippled a great number of our people - men and women - and they pose a constant danger to life. Today I appeal for a world-wide ban on the use of mines - beginning in Cambodia.
Over the past year we have seen major changes in our world - changes that augur well for the future of international relations. Detente between East and West continues to develop. Several nations have achieved independence and freedom without bloodshed. For its part, Cambodia will adopt a policy of neutrality and non-alignment and of solidarity with all the peoples struggling against injustice and discrimination and for freedom, and with all those countries that are fighting to obtain respect for human rights.
seIf-determination and everything else included in the United Nations Charter and the Universal Declaration of Human Rights, as well as the five principles of peaceful co-existence and those of non-alignment.
My delegation warmly supports the wise and highly patriotic proposals for the reunification of Korea put forward by Marshal Kim II Sung, President of the Democratic People's Republic of Korea. Me are happy to note that contacts between the two parts of Korea have increased with a view to achieving national reconciliation, which will lead, at a later stage, to reunification. We encourage their efforts and hope that, now that the Democratic People's Republic of Korea and the Republic of Korea have become full Members of this Organisation, the process of reunification will be accelerated. Korea is one country, not two.
My delegation supports the efforts of the Palestinian people to recover their fundamental national rights. We hope that the international peace conference will take place soon and that, on the basis of Security Council resolutions 242 (1967) and 338 (1973), it will succeed in securing the right of all the countries and peoples in the Middle East, including Palestine and Israel, to live in peace and stability within borders recognised by the international community.
My delegation is encouraged by the progress that has been made in settling the conflicts affecting Afghanistan, Lebanon, Cyprus and Western Sahara. We also welcome the progress that has been achieved in South Africa towards the dismantling of apartheid and the negotiations that are taking place for the purpose of establishing there a democratic and non-racial regime.
While working to establish peace and national reconciliation and to achieve a comprehensive political settlement of its problem in accordance with 
the United Rations peace plan, Cambodia will contribute actively to the building of a better world where peace and prosperity, with justice and democratic freedoms, will prevail.
